Staley, Jr., J.
Appeal from an order confirming a report of Commissioners of Appraisal awarding appellant $9,634.80 for business damages pursuant to the provisions of title K of the Administrative Code of the City of New York (§ K41-44.0, now § K51-44.0). Claimant conducted a wholesale and retail feed business having its principal place of business in Walton, New York, and maintaining nine separate retail feed stores. The City of New York appropriated certain lands in Delaware County for water supply purposes and, by reason thereof, claimant lost certain wholesale and retail customers. The report of appraisal was dated May 20, 1954 and the order of confirmation was dated December 22, 1954. Claimant’s evidence indicated that the Downsville retail store suffered a 20% loss by reason of the taking which represented an average cash loss of $1,359 per year in profits for the five-year period from 1946 through 1950. The evidence of the loss of two of claimant’s substantial wholesale customers indicated an average annual cash loss of $1,808 in one instance and $1,597 for the other. The award is approximately twice the total of these annual cash losses, an evaluation within the fact-finding power of the commissioners and one not so unreasonable as to justify interference by Special Term or by us. On the basis of the city’s computation of profits, the award was approximately six times the amount. The record amply supports the adequacy of the award and, in the absence of any irregularity in the procedure or erroneous principle of law on which the award was based, it was properly confirmed. Order affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.